t c memo united_states tax_court johann keil and catherine keil petitioners v commissioner of internal revenue respondent docket no filed date in the summer of ps h and w retained an attorney m to represent them as to their and income taxes w was m’s contact person for ps and w specifically told m at the time of his retention that he could not accept any settlement that affected ps without her consideration and approval of it on date m settled approximately out of issues in the case m did not first seek or receive the approval of either p one day later m signed and caused to be filed with the court a stipulation of settled issues first stipulation of settled issues that described the terms of this settlement neither p was aware that m had settled these issues nor that he had filed the first stipulation of settled issues and neither p authorized either of these acts on or before date m settled the remaining five issues without seeking or receiving the approval of either p after the latest settlement m contacted w to obtain her acceptance of both settlements without telling her that he had already accepted them on behalf of ps w declined to accept the settlements on date m called h to attempt to persuade h to accept the settlements on behalf of ps without telling h that m had already accepted both settlements on behalf of ps h declined to accept the settlements afterwards through date m spoke separately to w and h on a number of occasions in an attempt to persuade either of them to accept the settlements neither p ever did so on date unbeknownst to ps m caused to be filed with the court a settlement stipulation that showed ps’ and federal_income_tax liability as computed on the basis of the settlements on date the court entered a stipulated decision that reflected the amounts shown in the settlement stipulation in date ps moved the court to vacate the stipulated decision and to set_aside the related stipulations of settlement ps asserted in their motion that m was unauthorized to agree to the settlements on their behalf held the court shall grant ps’ motion in that we find that m was not authorized by ps to agree to either settlement on their behalf michael d stewart ronald a feuerstein candace m van den bosch and gary h kuwada for petitioners elliot h kajan for third party in interest dwight m montgomery karen nicholson sommers for respondent dwight m montgomery petitioned the court on behalf of petitioners and continued to represent them until he withdrew on date ronald a feuerstein entered the case on date candace m van den bosch and michael d stewart entered the case on date a lavar taylor and robert s horowitz entered the case on date and withdrew on date gary h kuwada entered the case on date memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine deficiencies of dollar_figure and dollar_figure in their federal income taxes for and respectively and related additions thereto totaling dollar_figure and dollar_figure respectively on date the parties filed with the court a stipulation of settled issues first stipulation of settled issues that stated the terms of a settlement first settlement of approximately out of issues in the case six days later respondent lodged with the court a second stipulation of settled issues second stipulation of settled issues that repeated the substance of the first stipulation of settled issues and stated the terms of a settlement second settlement of the five issues which were not previously settled on date the parties filed with the court a settlement stipulation that showed petitioners’ income_tax_liability inclusive of any addition thereto for and as computed on the basis of the first settlement and the second settlement collectively settlements on date the court entered a stipulated decision that reflected the amounts shown in the settlement stipulation on date petitioners moved the court to vacate the stipulated decision and to set_aside the related stipulations of settlement petitioners asserted in their motion that their former counsel dwight m montgomery montgomery was unauthorized to agree to the settlements on their behalf following an evidentiary hearing on petitioners’ motion we decide whether to vacate the stipulated decision and to set_aside the related stipulations of settlement we hold that we shall findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners attached certain documents to their opening brief as an appendix these documents and the statements therein are not evidence we give these documents and statements no consideration except to the extent that they are duplicative of a document or statement otherwise in evidence see rule b see also harris v commissioner tcmemo_1998_332 documents attached to a brief are not evidence petitioners husband and wife resided in san juan capistrano california when their petition was filed during and they worked in a business that provided physical occupational and speech therapy services to nursing homes although this motion was filed as a motion to vacate the decision we understand and treat it as a request by petitioners to vacate the stipulations of settlement as well unless otherwise indicated section references are to the internal_revenue_code applicable to the relevant years rule references are to the tax_court rules_of_practice and procedure petitioners’ s_corporation continuum health inc continuum exercised daily management functions and operated the business petitioners’ wholly owned c_corporation continue care corporation ccc processed the business’s payroll petitioner catherine keil ms keil a licensed physical therapist handled the business’s daily operation and finances ms keil also dealt with the business’s accountants and lawyers petitioner johann keil mr keil handled the business’s development and public relations mr keil had no involvement in the business’s daily operation in or around respondent audited petitioners’ personal and federal_income_tax returns and the related returns of continuum and ccc through a referral ms keil met montgomery in the summer of and petitioners and ccc retained him to handle the audits ms keil was montgomery’s contact person for petitioners as to this representation and she informed him at the time of his retention that he could not accept any settlement as to the case without her consideration and approval of it until date montgomery dealt exclusively with ms keil as to the subject matter of the audits his only interaction with mr keil before date was that they spoke with each other on several occasions in date about an unrelated matter concerning a nonprofit foundation montgomery instructed ms keil to forward to him any tax-related document that she received as to the subject years and he told her that he would take care of those documents on date respondent mailed to ms keil a notice_of_deficiency determining a dollar_figure deficiency in ccc’s federal_income_tax and related additions thereto totaling dollar_figure she forwarded that notice to montgomery and he petitioned the court with respect to it on date the court dismissed ccc’s case as untimely filed montgomery never told ms keil that ccc’s case was dismissed approximately weeks before that dismissal montgomery had noted that the court’s dismissal of ccc’s case as untimely filed would cost ccc approximately dollar_figure million to litigate its case in a u s district_court on date respondent issued to petitioners the notice_of_deficiency as to their and federal income taxes as to those respective years the notice determined income_tax deficiencies of dollar_figure and dollar_figure sec_6651 additions to tax of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure on or about date petitioners authorized montgomery to petition the court with respect to this notice on date montgomery filed such a petition with the court seeking a redetermination of unreported income business_expenses personal deductions additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 the court calendared the resulting case for trial on the court’s regular week session in san diego california commencing on date regular san diego session and notified the parties of this action on date montgomery did not prepare to try petitioners’ case at the regular san diego session but assured ms keil that he would cause the case to be continued until the spring of early in date ms keil called montgomery to ask him about the scheduled trial and she inquired into whether he was going to prepare petitioners for it he reiterated that he was going to have the case continued and he asked ms keil to give him a good reason to continue the case he added that the case was not ready to be tried during the regular san diego session pursuant to montgomery’s request petitioners presented him with a two-sentence letter from a medical doctor stating that i am treating mr keil for an episode of major depression he is being treated with an antidepressant paxil and cognitive psychotherapy montgomery attached this letter to a motion for continuance in relevant part he asserted in that motion that mr keil was suffering from depression and that mr keil was critical to petitioners’ case because he was more actively involved with the business’s income and expenses than was ms keil montgomery filed that motion with the court at the call of the calendar of the regular san diego session the court denied this motion and informed the parties’ counsel that petitioners’ case would be tried during the second week of the regular san diego session montgomery told ms keil that this motion was denied he did not tell her that petitioners’ case was set for trial during the second week of the regular san diego session near the end of the first week of the regular san diego session the court concluded that wildfires in the san diego area could be dangerous during the remainder of that session on date the court sua sponte continued the trial of petitioners’ case to date and notified the parties of the same on date montgomery filed with the court a motion to continue petitioners’ case from date asserting that he would be outside the united_states on a family vacation during that time montgomery informed ms keil that this motion would be granted and she and mr keil made separate plans to be in the states of hawaii and washington respectively over the new trial date the court denied montgomery’s motion on date montgomery never informed petitioners of this action and petitioners traveled pursuant to their plans subsequently montgomery and respondent settled all issues in the case before date they filed the first stipulation of settled issues on date that reflected their settlement of approximately out of issues the first stipulation of settled issues stated that the only issues remaining in dispute were whether petitioners could deduct for contract labor in excess of dollar_figure whether continuum and thus petitioners could deduct business_expenses for in excess of dollar_figure whether petitioners could deduct for a stock loss under sec_1244 as to quest therapy inc quest whether petitioners were liable for the sec_6662 accuracy-related_penalty determined by respondent for and whether petitioners were liable for the sec_6662 accuracy-related_penalty determined by respondent for montgomery did not inform either petitioner that he had agreed to and signed the first stipulation of settled issues on date or that he had caused it to be filed with the court the next day nor did either petitioner expressly authorize him to do any of those acts on or before sunday date without seeking or receiving the approval of either petitioner montgomery settled the five remaining issues afterwards on date montgomery called ms keil in hawaii to obtain her acceptance of the settlements he told her that the settlements were a proposal that she need not accept but if she declined to do so that petitioners would have to try their case in the spring of ms keil did not accept the proposal because she did not understand it she told montgomery that this was so and that she wanted to discuss the proposal with her accountant joann ong tan tan before acting on it montgomery asked ms keil if he could talk to mr keil about the proposal ms keil replied that the matter was between her and montgomery and she reminded him that she had to agree to any settlement on her part she also told him that she might not necessarily agree with a settlement accepted by mr keil following this conversation montgomery transmitted to ms keil in hawaii an 18-page facsimile that included an unsigned copy of the second stipulation of settled issues and montgomery’s analysis of the terms of that second stipulation he also at or about that time transmitted by facsimile to tan the same pages but for a slight change in the message on the cover sheet and an alteration or deletion of a paragraph concerning payment concerns and he stated on the cover sheet addressed to her that the second stipulation of settled issues represented a proposed irs settlement also on date petitioners discussed with each other the status of the case and more specifically the facsimile that ms keil had received from montgomery mr keil expressed no opinion on the second stipulation of settled issues but stated that he wanted an accountant first to review it at or about the same time ms keil also spoke by telephone with tan and explained that respondent had made a proposal to petitioners ms keil asked tan to review montgomery’s analysis of the proposal and to discuss it with her on date montgomery spoke for the first time with tan later that day in the evening montgomery spoke with tan a second time for at least hours during the later call montgomery and tan discussed the second stipulation of settled issues and montgomery’s analysis of it during no time on that date or at any other time did montgomery inform tan that he had already accepted the settlements on behalf of petitioners or that he had signed the first stipulation of settled issues approximately week before also on date before he had spoken to tan in the evening of that day montgomery called mr keil in washington to attempt to persuade him to accept the settlements on behalf of petitioners the two spoke for approximately minutes with montgomery referring to the second stipulation of settled issues as a proposal and recommending that mr keil accept it mr keil responded that he first wanted the proposal to be reviewed by an accountant in an attempt to persuade mr keil to accept the second stipulation of settled issues at that time montgomery stated that his law firm would remedy any error reflected in that stipulation if one in fact existed when mr keil continued to resist montgomery threatened to resign as petitioners’ counsel unless mr keil accepted the settlements mr keil did not accept any part of the settlements and he did not instruct montgomery to settle any part of the case on behalf of either petitioner nor did mr keil tell montgomery that mr keil would get ms keil to accept the second stipulation of settled issues on the morning of date montgomery spoke to tan briefly and concluded their conversation by stating that he had to go to court when this case was called for trial pincite a m on date neither montgomery nor petitioners were present respondent’s counsel karen nicholson sommers sommers appeared on behalf of respondent and informed the court that she had spoken to montgomery that morning she stated that montgomery had told her that he would be transmitting to her office by facsimile a signed stipulation that reflected their resolution of all issues in the case she stated that she had recently verified that this document was then in her office she informed the court that the parties had settled all issues in the case but that montgomery had told her that he would like days to file the settlement stipulation so that petitioners’ accountant could review the tax computations shown therein the as we understood it then and continue to understand it today the accountant’s review related only to the calculation of petitioners’ tax_liability that would be shown in the settlement stipulation the accountant’s review was not a contingency to the settlement of any of the issues underlying that stipulation to be sure the settlement stipulation set forth infra pp continued court granted this request and again confirmed with sommers that the parties had resolved all issues arising out of the notice_of_deficiency issued to petitioners respondent at that time also lodged with the court a signed by montgomery and sommers copy of the second stipulation of settled issues the second stipulation of settled issues was generally a copy of the first stipulation of settled issues modified to state the terms of the settlement of the five issues which were listed in the first stipulation of settled issues as then still in dispute the lodged document stated as to these five issues that for petitioners could deduct dollar_figure of contract labor in excess of the dollar_figure referenced in the first stipulation of settled issues ie a total deduction of dollar_figure for continuum and thus petitioners could not deduct any business_expenses in excess of the dollar_figure referenced in the first stipulation of settled issued but that continuum and thus petitioners had to realize additional income of dollar_figure for petitioners could not under sec_1244 deduct any stock loss as to quest for petitioners were liable for the sec_6662 accuracy-related_penalty and for continued merely states the amount of petitioners’ tax_liability for the relevant years and makes no mention of any specific issue underlying that liability the parties’ settlement of the issues underlying the settlement stipulation on the other hand was set forth in the first stipulation of settled issues and the second stipulation of settled issues petitioners were liable for the sec_6662 accuracy-related_penalty during the afternoon of date montgomery held a telephonic conference with ms keil and tan and he tried to persuade ms keil to accept the settlements he told ms keil and tan that if they later found any mistake in his computations his law firm and his insurance carrier would pay for the mistake the accounting fee and the tax bill ms keil refused to accept the settlements near the end of this conference montgomery asked tan to hang up so that he could speak privately with ms keil after tan did so montgomery asked ms keil if she was proceeding with her plans to divorce mr keil ms keil replied that she was and that mr keil would be served with divorce papers in date montgomery replied that the divorce was good news in that either petitioner alone could now settle petitioners’ case and then if either petitioner wanted argue later that the resulting decision should be vacated because neither petitioner was entitled to settle on behalf of both petitioners due to their pending divorce montgomery suggested that he on her behalf could then accept the settled amount or see if he could get a better deal ms keil declined this offer later that evening montgomery spoke to tan for approximately hours montgomery relayed to tan his scheme of filing with the court a stipulated decision authorized by only one petitioner believing that petitioners could later attack it as improperly authorized by only one of them while they were undergoing a divorce at midnight of that evening montgomery called tan again and spoke to her for hours trying to convince her that the settlements were good for petitioners tan did not have any of petitioners’ or financial records and she told montgomery that she required those records before opining on the settlements during the morning of date montgomery drove approximately hours to tan’s office to hand deliver petitioners’ files to her and to discuss the settlements he met with tan from approximately a m to p m tan informed montgomery at the end of that meeting that she still was unable to opine on the settlements because she was uncomfortable with the accuracy of certain numbers used by his accountant in computing amounts reflected in the settlements montgomery told tan not to worry because his insurance carrier would cover any expense resulting from an inaccurate computation by him or his accountant tan continued to decline to opine at that time also on date montgomery spoke to mr keil for approximately minutes during that call montgomery again tried to convince mr keil to approve the settlements and stated that any mistake in them would be remedied by his law firm mr keil declined to accept the settlements montgomery informed mr keil that petitioners could review the settlements with tan while montgomery was away on vacation and that he and petitioners could then discuss the settlements when he returned in date on date montgomery left the united_states on his scheduled vacation after he returned he signed both the settlement stipulation and the stipulated decision on date after he returned to the united_states he did not first talk to either petitioner or tan as to the matter sommers signed both of those documents on date and the parties filed the settlement stipulation with the court on date the settlement stipulation stated it is hereby stipulated that the following statement shows petitioners income_tax_liability for the taxable_year tax_liability computed without allowance for net_operating_loss_carryback from taxable_year to taxable_year dollar_figure tax assessed dollar_figure payments date dollar_figure date dollar_figure date dollar_figure date dollar_figure paid dollar_figure not paid dollar_figure deficiency without allowance for net_operating_loss_carryback dollar_figure reduction-in liability due to net_operating_loss_carryback dollar_figure deficiency after allowance for net_operating_loss_carryback dollar_figure no net_operating_loss_carryback claim filed it is further stipulated that there is a deficiency in income_tax due from petitioners for the taxable_year in the amount of dollar_figure it is further stipulated that there are additions to tax due from petitioners for the taxable years and under the provisions of sec_6651 in the amounts of dollar_figure and dollar_figure respectively it is further stipulated that there are penalties due from petitioners for the taxable years and under the provisions of sec_6662 in the amounts of dollar_figure and dollar_figure it is further stipulated that interest will be assessed as provided by law on the deficiencies penalties and additions to tax due from petitioners on date the court entered the stipulated decision the stipulated decision reflected the amounts shown in the settlement stipulation on date montgomery called tan on a different matter during that conversation she learned that he had settled petitioners’ case in full tan then notified ms keil that petitioners’ case had been settled on date petitioners moved the court to vacate the stipulated decision and to set_aside the related stipulations of settlement petitioners asserted in their motion that this action should be taken because montgomery was unauthorized to agree to the settlements on their behalf on date the court ordered montgomery to file with the court a statement as to his understanding of his authority to settle this case montgomery responded that he had been authorized by mr keil to settle this case in accordance with the amounts shown in the stipulated decision that petitioners had been clients of his for approximately years and that petitioners had previously allowed one of them to speak on behalf of and bind both of them montgomery also stated that on date he had explained the second stipulation of settled issues to mr keil and recommended its acceptance mr keil had authorized montgomery on behalf of petitioners to accept the settlements reflected in that stipulation and mr keil had informed him that mr keil would obtain ms keil’s acceptance of the settlements opinion petitioners argue that the court should vacate the stipulated decision and set_aside the related stipulations of settlement because montgomery was not authorized to agree to the settlements on their behalf petitioners bear the burden of proving that montgomery lacked the requisite settlement authority see dahl v commissioner tcmemo_1995_179 affd 85_f3d_643 11th cir we presume that a duly licensed attorney appearing in this court is authorized to act on behalf of a litigant whom the attorney purports to represent id however as the united_states supreme court has observed as to such a presumption the utter want of power of an attorney by virtue of his general retainer only to compromise his client’s claim cannot we think be successfully disputed a judgment entered upon such a compromise is subject_to be set_aside on the ground of the lack of authority in the attorney to make the compromise upon which the judgment rests prima facie the act of the attorney in making such compromise and entering or permitting to be entered such judgment is valid because it is assumed the attorney acted with special authority but when it is proved he had none the judgment will be vacated on that ground such judgment will be set_aside upon application in the cause itself if made in due time or by a resort to a court of equity where relief may be properly granted 180_us_343 absent a stipulation to the contrary an appeal of this case lies to the court_of_appeals for the ninth circuit see sec_7482 that court has held that settlement agreements are contracts whose enforceability is governed by familiar principles of contract law 899_f2d_753 9th cir see also 550_f2d_1143 9th cir these familiar principles are drawn from the local law that applies to the general interpretation of contracts jeff d v andrus supra pincite the applicable local law california contract law invokes the law of agency to determine whether montgomery was authorized to settle all or part of petitioners’ case with the important caveat that only express authority from petitioners suffices to confer the requisite settlement authority upon montgomery see levy v superior court p 2d cal blanton v womancare inc p 2d cal see also harrop v w airlines inc supra pincite an attorney has no authority either actual or implied to settle an action without the express permission of his client respondent argues primarily that montgomery during his date telephone conversation with mr keil received express settlement authority we disagree whether montgomery at that time obtained express authority to settle some or all of petitioners’ case is a question of fact 85_tc_359 the facts at hand support a conclusion contrary to that argued by respondent although we also note a recent observation by the u s supreme court in banks v commissioner u s 125_sct_826 there the court stated the relationship between client and attorney regardless of the variations in particular compensation agreements or the amount of skill and effort the attorney contributes is a quintessential principal-agent relationship the client may rely on the attorney’s expertise and special skills to achieve a result the client could not achieve alone that however is true of most principal-agent relationships and it does not alter the fact that the client retains ultimate dominion and control_over the underlying claim the control is evident when it is noted that although the attorney can make tactical decisions without consulting the client the plaintiff still must determine whether to settle or proceed to judgment and make as well other critical decisions id at s ct pincite montgomery testified that he believed that mr keil during the telephone conversation of date authorized him to settle this case on behalf of both petitioners we find this testimony incredible when viewed against the record as a whole before that conversation montgomery had been dealing exclusively with ms keil as to petitioners’ and income taxes and montgomery had never spoken directly to mr keil as to that matter given our additional finding that the date telephone conversation between montgomery and mr keil lasted minutes at the most we decline to find on the basis of montgomery’s uncorroborated and incredible testimony that mr keil authorized montgomery during their brief conversation to accept any settlement on behalf of both petitioners see 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding on another ground tcmemo_1957_129 while montgomery testified in one breath that he met with both petitioners at the start of the audit and discussed the audit with them at that time he testified adamantly in a second breath that he never had a face-to-face meeting with petitioners even if montgomery had received mr keil’s consent on date as he claimed that day was at least day after montgomery agreed to the second settlement and days after he agreed to the first settlement of course the mere fact that the parties filed the settlement stipulation with the court on date does not mean that a settlement occurred only on that date see 108_tc_320 affd 208_f3d_205 3d cir such is especially so given our finding that mr keil testified credibly that he never discussed the subject matter of the audit with montgomery before date that he never had a face-to-face meeting with montgomery and that he never authorized montgomery to settle this complex case ms keil also testified credibly that she repeatedly informed montgomery that she had to approve any settlement in this case and montgomery had for all practical purposes been retained by her to represent petitioners as to this matter even montgomery testified that he always understood that he needed consent from both petitioners to settle their tax matters and that ms keil never expressly agreed to settle the case while montgomery testified that he had established a relationship with both petitioners where the word of one was sufficient to bind both we do not find that such was so in addition to the fact that this testimony is inconsistent with the testimony just noted in the last sentence of the prior paragraph the record does not persuade us that ms keil ever allowed mr keil to speak on behalf of her or to bind her to any agreement that he made on her behalf indeed the fact that montgomery repeatedly called ms keil as to the settlements supports our contrary finding that he knew that he needed the approval of ms we also note that tan’s testimony was consistent with the testimony of each petitioner and that tan during the testimony of both petitioners was sequestered pursuant to rule a keil for any settlement and that she was the spokesperson for petitioners we conclude on the basis of documentary_evidence and the testimony of petitioners and tan witnesses whom we find to be more reliable than montgomery that at no time did either petitioner by word or deed authorize montgomery to agree to either of the settlements because we find that montgomery acted without authority when he agreed to those settlements and we do not find that petitioners ratified that action after the fact we shall vacate the stipulated decision and set_aside the related stipulations of settlement we have considered all arguments made in this case and have rejected those arguments not discussed herein as without merit accordingly an appropriate order will be issued we also note our disagreement with respondent’s argument that petitioners cannot prevail as to their motion because they have not proven that vacating the decision will result in a lesser liability to them suffice it to say that our conclusion that montgomery was unauthorized to agree to the settlements on behalf of petitioners is sufficient under the facts herein to vacate the stipulated decision see 180_us_343
